75 Ill. App. 2d 282 (1966)
221 N.E.2d 127
People of the State of Illinois, Plaintiff-Appellee,
v.
Samuel Cain, Defendant-Appellant.
Gen. No. 50,377.
Illinois Appellate Court  First District, Second Division.
September 27, 1966.
Rehearing denied October 19, 1966.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Marshall A. Patner, Frederick F. Cohn and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane, Joel M. Flaum and Robert J. Beranek, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Conviction of defendant for attempted rape reversed and conviction of defendant for taking indecent liberties with child affirmed.
Not to be published in full.